DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Reply to Final Office Action, filed February 22, 2022 (“Reply”).  Applicant has amended Claims 1, 7, 11, 17, and 21.  No claims are added or canceled.  As amended, Claims 1-21 are presented for examination.
In Office action mailed December 9, 2021 (“Office Action”):
Claims 1-6, 8, 11-16, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallinson (US 2011/0247042 A1 of Record).
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson in view of Lee et al. (US 7,693,907 “Lee” of Record).
Claims 7 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.


Response to Arguments
Applicant’s arguments (Reply Pages 8-11) have been fully considered, but are moot in view of the new grounds of rejection.  However, the previously applied prior art remains relevant to Applicant’s arguments and will therefore be addressed accordingly.
Applicant presents that Mallinson does not teach or suggest the limitations of Claim 1, as amended and including:
designating the subset of content items as matching the sliding window of captioning content based on the one or more keywords found within the sliding window of captioning content
because “[r]ather, applicant respectfully submits that the cited portions of Mallinson are concerned with configuring the device capturing the media segment ‘to continually capture, sample, or record a signal (audio and/or video) around the device, or contained in a broadcast for directly connected devices’ in which “[t]he device can cache or store a loop of recently recorded information.” (Mallinson, paragraph [0038].)” (see Reply Page 10).  The Examiner respectfully disagrees.
	It is the Examiner’s position that Mallinson teaches designating the subset of content items as matching the sliding window of captioning content based on the one or more keywords found within the sliding window of captioning content by way of the process of Figure 3 for matching content captured by a user.  In particular, the received media file is analyzed at 304 by extracting identifying characteristics, then information for the analyzed media file can be compared against comparable information stored in 
	Therefore, the Examiner submits that Mallinson teaches the limitations of Claims 1, 11, and 15, as amended and fully addressed in the current Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 11-16, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallinson (US 2011/0247042 A1).
In regards to Claim 1, Mallinson teaches a method for providing information relating to media content (process of Fig. 3, as introduced in [0024]), the method comprising:
determining, using a hardware processor (CPU 802, as described in [0045]), whether there are one or more content items that correspond to the media content item being presented by:

generating a sliding window of captioning content that corresponds with a particular time period of the media content item (analyze captured media file at 304, as described in [0024]; with further reference to recognition of closed caption associated with content segment, as described in [0034] and sliding window of data, as described in [0038,0039]);
searching through the captioning content in the sliding window of captioning content for portions of the captioning content that contain one or more keywords extracted from the one or more content items to obtain a subset of content items (search using keywords extracted from content, as described in [0035]); and
designating the subset of content items as matching the sliding window of captioning content based on the one or more keywords found within the sliding window of captioning content (determination of matching content at 308, as described in [0024,0025]; with further reference to keywords extracted from content, such as product names or other detected words, as described in [0035]); and
causing, using the hardware processor, the subset of content items that correspond to the media content item to be presented (display of supplemental 
In regards to Claim 2, Mallinson teaches the method of claim 1, wherein the media content is presented by a media device and wherein the subset of content items is presented by a mobile device (Display Device 102 of Fig. 1, as introduced in [0019] and receive captured media file from user device at 302, as described in [0024]; with further reference to user device including Cell Phone 106, as described in [0019]).
In regards to Claim 3, Mallinson teaches the method of claim 1, further comprising:
receiving audio data that is captured using a mobile device (receive captured media file from user device at 302, as described in [0024]; with further reference to user device including Cell Phone 106, as described in [0019]); and
determining, in response to receiving the audio data, a content source that is providing a media content item based on the received audio data (channel information provided with capture information, as described in [0026]).
In regards to Claim 4, Mallinson teaches the method of claim 3, wherein the content source is a channel that is providing one or more television programs (television program, as described in [0025]).
In regards to Claim 5, Mallinson teaches the method of claim 3, wherein the audio data comprises an audio fingerprint corresponding to the media content item, and wherein the content source is determined based on the received audio fingerprint (audio fingerprinting process of Fig. 3 including matching captured audio with a database in order to determine content that was captured by the user, as described in [0024,0025]).
In regards to Claim 6, Mallinson teaches the method of claim 5, wherein the content source is determined by comparing the audio fingerprint corresponding to the media content item with one of a plurality of stored audio fingerprints associated with a plurality of media content items (process of Fig. 3 including matching captured audio with a database in order to determine content that was captured by the user, as described in [0024,0025]).
In regards to Claim 8, Mallinson teaches the method of claim 1, further comprising:
receiving additional captioning content corresponding to the media content item (reception of most recent data by way of caching or storing a loop of recorded information, as described in [0038]);
updating the captioning content by adding the additional captioning content and removing a portion of the captioning content (constantly updating recently-broadcast period of information, as described in [0040]);
determining whether at least one of the plurality of keywords associated with the one or more content items is included in the updated captioning content (search using keywords extracted from content, as described in [0035]; with further reference to determination of matching content at 308, as described in [0025]); and
in response to determining that a content item matches the updated captioning content, storing the content item in a timeline associated with the media content item (captured content can be stored for subsequent analysis, as described in [0026]).

In regards to Claim 11, Mallinson teaches a system for providing information relating to media content (environment of Figs. 1 and 2, as introduced in [0019]), the system comprising:
a hardware processor (CPU 802, as described in [0045]) that is configured to:
determine whether there are one or more content items that correspond to the media content item being presented by:
retrieving captioning content that is associated with the media content item (analyze captured media file at 304, as described in [0024]; with further reference to recognition of closed caption associated with content segment, as described in [0034] and sliding window of data, as described in [0038,0039]);
generating a sliding window of captioning content that corresponds with a particular time period of the media content item (analyze captured media file at 304, as described in [0024]; with further reference to recognition of closed caption associated with content segment, as described in [0034] and sliding window of data, as described in [0038,0039]);
searching through the captioning content in the sliding window of captioning content for portions of the captioning content that contain one or more keywords extracted from the one or more content items to obtain a subset of content items (search using keywords extracted from content, as described in [0035]); and
based on the one or more keywords found within the sliding window of captioning content (determination of matching content at 308, as described in [0024,0025]; with further reference to keywords extracted from content, such as product names or other detected words, as described in [0035]); and
cause the subset of content items that correspond to the media content item to be presented (display of supplemental content, as described in [0025]; with further reference to the examples of Figs. 4 and 5, as described in [0027,0028]).
In regards to Claim 12, Mallinson teaches the system of claim 11, wherein the media content is presented by a media device and wherein the subset of content items is presented by a mobile device (receive captured media file from user device at 302, as described in [0024]; with further reference to user device including Cell Phone 106, as described in [0019]).
In regards to Claim 13, Mallinson teaches the system of claim 11, wherein the hardware processor is further configured to:
receive audio data that is captured using a mobile device (receive captured media file from user device at 302, as described in [0024]; with further reference to user device including Cell Phone 106, as described in [0019]); and
determine, in response to receiving the audio data, a content source that is providing a media content item based on the received audio data (channel information provided with capture information, as described in [0026]).
In regards to Claim 14, Mallinson teaches the system of claim 13, wherein the content source is a channel that is providing one or more television programs (television program, as described in [0025]).
In regards to Claim 15, Mallinson teaches the system of claim 13, wherein the audio data comprises an audio fingerprint corresponding to the media content item, and wherein the content source is determined based on the received audio fingerprint (audio fingerprinting process of Fig. 3 including matching captured audio with a database in order to determine content that was captured by the user, as described in [0024,0025]).
In regards to Claim 16, Mallinson teaches the system of claim 15, wherein the content source is determined by comparing the audio fingerprint corresponding to the media content item with one of a plurality of stored audio fingerprints associated with a plurality of media content items (process of Fig. 3 including matching captured audio with a database in order to determine content that was captured by the user, as described in [0024,0025]).
In regards to Claim 18, Mallinson teaches the system of claim 11, wherein the hardware processor is further configured to:
receive additional captioning content corresponding to the media content item (reception of most recent data by way of caching or storing a loop of recorded information, as described in [0038]);
update the captioning content by adding the additional captioning content and removing a portion of the captioning content (constantly updating recently-broadcast period of information, as described in [0040]);

in response to determining that a content item matches the updated captioning content, store the content item in a timeline associated with the media content item (captured content can be stored for subsequent analysis, as described in [0026]).

In regards to Claim 21, Mallinson teaches a non-transitory computer-readable medium containing computer executable instructions that (instructions stored in Memory 818, as described in [0043]), when executed by a processor (CPU 802, as described in [0045]), cause the processor to perform a method for providing information relating to media content, the method comprising:
determining whether there are one or more content items that correspond to the media content item being presented by:
retrieving captioning content that is associated with the media content item (analyze captured media file at 304, as described in [0024]; with further reference to recognition of closed caption associated with content segment, as described in [0034] and sliding window of data, as described in [0038,0039]);
generating a sliding window of captioning content that corresponds with a particular time period of the media content item (analyze captured media file at 304, as described in [0024]; with further reference to recognition of closed 
searching through the captioning content in the sliding window of captioning content for portions of the captioning content that contain one or more keywords extracted from the one or more content items to obtain a subset of content items (search using keywords extracted from content, as described in [0035]); and
designating the subset of content items as matching the sliding window of captioning content based on the one or more keywords found within the sliding window of captioning content (determination of matching content at 308, as described in [0024,0025]; with further reference to keywords extracted from content, such as product names or other detected words, as described in [0035]); and
causing the subset of content items that correspond to the media content item to be presented (display of supplemental content, as described in [0025]; with further reference to the examples of Figs. 4 and 5, as described in [0027,0028]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson in view of Lee et al. (US 7,693,907 “Lee” of Record).
In regards to Claim 9, Mallinson teaches the method of claim 1, further comprising:
determining a plurality of keywords associated with each content item in the one or more content items (keywords extracted from the content, as described in [0035]); and
determining whether at least one of the plurality of keywords associated with each content item in the one or more content items is included in the captioning content (determination of matching content at 308, as described in [0025]).
However, Mallinson does not explicitly demonstrate determining the plurality of keywords based on a frequency of a keyword within each content item.
In a similar field of invention, Lee teaches a method and system for selecting news formatted for a mobile device (Abstract).  Lee further discloses determining the plurality of keywords based on a frequency of a keyword within each content item (process of Fig. 5 including giving a weight to keywords based on frequency of occurrence, as described in Col. 15 Lines 7-17).
Both Mallinson and Lee teach similar techniques for collecting and delivering content to a mobile device.  Lee further discloses a known technique for determining relevant keywords associated with news content items.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the supplemental content delivery technique of Mallinson to include the frequency of keyword technique of 
In regards to Claim 10, Mallinson teaches the method of claim 1, further comprising:
retrieving the one or more content items (determination of matching content at 308, as described in [0025]).
However, Mallinson does not explicitly demonstrate:
sorting the one or more content items into groups of content items based on topic information; and
selecting a content item from each group of content items based on popularity information and timing information associated with a recency of the content item.
In a similar field of invention, Lee teaches a method and system for selecting news formatted for a mobile device (Abstract).  Lee further discloses:
sorting the one or more content items into groups of content items based on topic information (process of Fig. 7 including generation of News List 614 containing weighted news items based on similarity, as described in Col. 17 Line 63—Col. 18 Line 14); and
selecting a content item from each group of content items based on popularity information and timing information associated with a recency of the content item (weight factors including news items determined to be currently popular, as described in Col. 7 Line 60—Col. 8 Line 21).
Both Mallinson and Lee teach similar techniques for collecting and delivering news content to a mobile device.  Lee further discloses a known technique for presenting a list of sorted popular news items.  It would have been obvious to one of 

In regards to Claim 19, Mallinson teaches the system of claim 11, wherein the hardware processor is further configured to:
determine a plurality of keywords associated with each content item in the one or more content items (keywords extracted from the content, as described in [0035]); and
determine whether at least one of the plurality of keywords associated with each content item in the one or more content items is included in the captioning content (determination of matching content at 308, as described in [0025]).
However, Mallinson does not explicitly demonstrate determining the plurality of keywords based on a frequency of a keyword within each content item.
In a similar field of invention, Lee teaches a method and system for selecting news formatted for a mobile device (Abstract).  Lee further discloses determining the plurality of keywords based on a frequency of a keyword within each content item (process of Fig. 5 including giving a weight to keywords based on frequency of occurrence, as described in Col. 15 Lines 7-17).
Both Mallinson and Lee teach similar techniques for collecting and delivering content to a mobile device.  Lee further discloses a known technique for determining relevant keywords associated with news content items.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the supplemental content delivery technique of Mallinson to include the frequency of keyword technique of 
In regards to Claim 20, Mallinson teaches the system of claim 11, wherein the hardware processor is further configured to:
retrieve the one or more content items (determination of matching content at 308, as described in [0025]).
However, Mallinson does not explicitly demonstrate:
sort the one or more content items into groups of content items based on topic information; and
select a content item from each group of content items based on popularity information and timing information associated with a recency of the content item.
In a similar field of invention, Lee teaches a method and system for selecting news formatted for a mobile device (Abstract).  Lee further discloses:
sort the one or more content items into groups of content items based on topic information (process of Fig. 7 including generation of News List 614 containing weighted news items based on similarity, as described in Col. 17 Line 63—Col. 18 Line 14); and
select a content item from each group of content items based on popularity information and timing information associated with a recency of the content item (weight factors including news items determined to be currently popular, as described in Col. 7 Line 60—Col. 8 Line 21).
Both Mallinson and Lee teach similar techniques for collecting and delivering news content to a mobile device.  Lee further discloses a known technique for presenting a list of sorted popular news items.  It would have been obvious to one of .


Allowable Subject Matter
Claims 7 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the prior art does not fairly teach, suggest, or render obvious the limitations of:
wherein determining whether there are one or more content items that correspond to the media content item further includes storing a timestamp that corresponds to the sliding window and the one or more content items.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426